

115 HR 5014 IH: Preserving Recreation, Oceans, Tourism, Environment, and Coastal Towns in Florida Act
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5014IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Rutherford (for himself, Mr. Bilirakis, Mr. Buchanan, Mr. DeSantis, Mr. Gaetz, Mr. Mast, Mr. Francis Rooney of Florida, Ms. Ros-Lehtinen, Mr. Ross, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for a moratorium on oil and gas leasing and exploration on the outer Continental Shelf
			 off the coast of Florida until 2029, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Recreation, Oceans, Tourism, Environment, and Coastal Towns in Florida Act or the PROTECT Florida Act. 2.Moratorium on oil and gas leasing and exploration on the outer Continental Shelf off coast of Florida (a)Extension of Gulf coast moratoriumSection 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended—
 (1)by striking 2022 and inserting 2029; and (2)by inserting , and may not issue a permit for oil and gas exploration (as such term is defined in section 2 of the Outer Continental Shelf Lands Act) in after related activity.
 (b)Establishment of Atlantic coast moratoriumSection 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1431) is amended by adding at the end the following:
				
					(g)Moratorium on oil and gas leasing off coast of Florida
 (1)In generalThe Secretary may not offer for oil and gas leasing, preleasing, or any related activity, and may not issue a permit for oil and gas exploration in—
 (A)any area in the Straits of Florida Planning Area; and (B)any area in the South Atlantic Planning Area that is south of the northernmost lateral seaward administrative boundary of the State of Florida.
 (2)ApplicationThis subsection shall apply during the period beginning on the date of the enactment of this Act and ending on June 30, 2029..
			